Exhibit 10.15(c)
THIRD AMENDMENT TO LEASE
          This THIRD AMENDMENT TO LEASE (“Third Amendment”) is dated for
reference purposes JAN 29 2009, and is entered into by and between ProLogis
California I LLC, a Delaware limited liability company (“Landlord”), and
Skechers USA, Inc., a Delaware corporation (“Tenant”).
RECITALS
          WHEREAS Landlord and Tenant are parties to that certain Lease dated as
of November 21, 1997, as amended by that certain First Amendment to Lease dated
April 26, 2002 and that Second Amendment to Lease dated December 10, 2007
(collectively, as amended, the “Lease”) whereby Landlord leased to Tenant that
certain Premises containing approximately 127,799 rentable square feet of that
certain building commonly known as Ontario Distribution Center #4 located at
1661 S. Vintage Avenue, Ontario, California 91761 (the “Premises”), all as more
particularly described in the Lease. All capitalized terms used and not
otherwise defined herein shall have the meanings given those terms in the
original Lease, and or subsequent amendments, as applicable.
          WHEREAS Tenant and Landlord desire to amend the Lease, including but
not limited to the extension of the Lease Term, pursuant to this Third
Amendment.
          NOW, THEREFORE, for valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree to amend the Lease as
follows:
     1. The Term of the Lease is extended for seven (7) months (“Third Extension
Term”) which shall commence on June 1, 2009 and shall terminate December 31,
2009. All of the terms and conditions of the Lease shall remain in full force
and effect during the Third Extension Term except that the Monthly Base Rent
shall be as follows:

          Period   Monthly Base Rent
June 1, 2009 — December 31, 2009
  $ 48,563.62  

     2. Landlord shall provide Tenant with one (1) Renewal Option at a Fixed
Rate per the terms and conditions outlined in Addendum 1 attached to this Third
Amendment.
     3. Tenant shall accept the Premises and all systems serving the Premises in
an “AS-IS” condition and Landlord shall have no obligation to refurbish or
otherwise improve the Premises for the Third Extension Term.
     4. All Options outlined in Paragraph 39 of the Lease shall be considered
null and void and shall have no further force or effect.
     5. Except as modified herein, the Lease, and all of the terms and
conditions thereof, shall remain in full force and effect.
     6. Any obligation or liability whatsoever of ProLogis, a Maryland real
estate investment trust, which may arise at any time under the Lease or this
Agreement or any obligation or liability which may be incurred by it pursuant to
any other instrument, transaction or undertaking contemplated hereby, shall not
be personally binding upon, nor shall resort for the enforcement thereof be had
to the property of, its trustees, directors, shareholders, officers, employees,
or agents regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.
          IN WITNESS WHEREOF, the parties hereto have signed this Fourth
Amendment to Lease as of the day and year first above written.

                  TENANT:       LANDLORD:
 
                Skechers USA, Inc.,       ProLogis California I LLC, a Delaware
limited a Delaware corporation       liability company
 
               
 
          By:   ProLogis Management Incorporated
a Delaware corporation
its Agent
 
               
By:
  /s/ David Weinberg       By:   /s/ W. Scott Lamson
 
               
 
  Name: David Weinberg           Name: W. Scott Lamson
 
  Title: Chief Operating Officer           Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



ADDENDUM 1
ONE RENEWAL OPTION AT A FIXED RATE
ATTACHED TO AND A PART OF THE FIRST AMENDMENT
DATED JAN 29, 2009 BETWEEN
ProLogis California I LLC
and
Skechers USA. Inc.
          (a) Provided that as of the time of the giving of the Fourth Extension
Notice and the Commencement Date of the Fourth Extension Term, (x) Tenant is the
Tenant originally named herein, (y) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and
(z) no Event of Default exists or would exist but for the passage of time or the
giving of notice, or both; then Tenant shall have the right to extend the Lease
Term for an additional term of two (2) months (such additional term is
hereinafter called the “Fourth Extension Term”) commencing on the day following
the expiration of the Third Extension Term (hereinafter referred to as the
“Commencement Date of the Fourth Extension Term”). Tenant shall give Landlord
notice (hereinafter called the “Fourth Extension Notice”) of its election to
extend the term of the Lease Term at least four (4) months (not later than
August 31, 2009), but not more than six (6) months (not sooner than July 1,
2009), prior to the scheduled expiration date of the Third Extension Term.
          (b) The Base Rent payable by Tenant to Landlord during the Fourth
Extension Term shall be $48,563.62 per month on a NNN basis.
          (c) The determination of Base Rent does not reduce the Tenant’s
obligation to pay or reimburse Landlord for operating expenses and other
reimbursable items as set forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such operating expenses and
other items with respect to the Premises during the Fourth Extension Term
without regard to any cap on such expenses set forth in the Lease.
          (d) Except for the Base Rent as determined above, Tenant’s occupancy
of the Premises during the Fourth Extension Term shall be on the same terms and
conditions as are in effect immediately prior to the expiration of the initial
Lease Term; provided, however, Tenant shall have no further right to any
allowances, credits or abatements or any options to expand, contract, renew or
extend the Lease.
          (e) If Tenant does not give the Fourth Extension Notice within the
period set forth in paragraph (a) above, Tenant’s right to extend the Lease Term
for the Fourth Extension Term shall automatically terminate. Time is of the
essence as to the giving of the Fourth Extension Notice.
          (f) Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the Fourth Extension Term. The Premises shall be
tendered on the Commencement Date of the Fourth Extension Term in “as-is”
condition.
          (g) If the Lease is extended for the Fourth Extension Term, then
Landlord shall prepare and Tenant shall execute an amendment to the Lease
confirming the extension of the Lease Term and the other provisions applicable
thereto (the “Amendment”).
          (h) If Tenant exercises its right to extend the term of the Lease for
the Fourth Extension Term pursuant to this Addendum, the term “Lease Term” as
used in the Lease, shall be construed to include, when practicable, the Fourth
Extension Term, as applicable, except as provided in (d) above.

 